131 N.J. 400 (1993)
620 A.2d 1050
LARRY SCHIAVO AND JOAN SCHIAVO, HUSBAND AND WIFE, PLAINTIFFS-APPELLANTS,
v.
JOHN F. KENNEDY HOSPITAL, DEFENDANT-RESPONDENT, AND DR. GERALD MONTICOLLO; MICHAEL SPIVAK, D.O.; AND DR. LEVIN AND/OR JOHN DOE, M.D., A MEDICAL PROVIDER, DEFENDANTS.
The Supreme Court of New Jersey.
Argued February 17, 1993.
Decided March 25, 1993.
*401 Janice L. Richter argued the cause for appellants (Richter & Scaramella, attorneys).
Stacy L. Moore, Jr., argued the cause for respondent (Parker, McCay & Criscuolo, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 258 N.J. Super. 380, 609 A.2d 781 (1992).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
Opposed  None.